Citation Nr: 1829697	
Decision Date: 07/11/18    Archive Date: 07/24/18

DOCKET NO.  06-09 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for infectious hepatitis with cirrhosis of the liver.

2. Entitlement to an initial disability rating in excess of 50 percent prior to January 6, 2012, and a rating in excess of 70 percent from January 6, 2012, for depression. 

3. Entitlement to total disability rating based on individual unemployability (TDIU) prior to January 6, 2012. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1972 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

These claims were brought before the Board in September 2015 and were remanded for further development. 


FINDING OF FACT

On June 18, 2018, the Board was notified by the Veteran's representative that the Veteran died in May 2018.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal for service connection for infectious hepatitis with cirrhosis of the liver, entitlement to an initial disability rating in excess of 50 percent prior to January 6, 2012 and a rating in excess of 70 percent from January 6, 2012 for depression, and entitlement to a TDIU prior to January 6, 2012 is dismissed.




		
JENNIFER HWA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


